OFFICE    OF   THE   ATTORNEY      GENERAL     OF   TEXAS
                                AUSTIN




Honoreble       0. Earl Autohlngr
County Auditor
Young oounty
Graham, Texar

Dear     sir:                             Opinion   No. O-6694




            Thlr will roknowle
reosnt  date requeatlng  the o
the meaning of the @are
pearing In Seotlon 1 or B
46th Le@lsla ture ; raid #e
lowr:
                                                     ks and brands


                                                    t day or Cutober,


                                          at the Leglelsture   in exceptln~
                                          t of the above quoted 880 tion
                                         , V. A. C. S.    Said Article
                                          have a brand for horses en:
                                                    439




Honorable   0.   3:arl   Eutohlnca   - page 2




            Se trust      the forego&y    anlwOr8




BDI:: zd
snol.